Citation Nr: 1110189	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  08-09 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a skin condition, to include as a result of exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1964 to February 1967, to include service in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by which the RO granted service connection for PTSD and denied service connection for the remaining disabilities at issue.  Regarding PTSD, the Veteran is contesting the initial 30 percent disability rating assigned.

The issues of entitlement to service connection for a skin disorder and for an initial evaluation in excess of 30 percent for service-connected PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is credible evidence that the Veteran's current bilateral hearing loss had its onset in service.

2.  The evidence is in relative equipoise as to whether the Veteran's tinnitus is causally related to his active duty service.



CONCLUSIONS OF LAW

1.  Hearing loss was incurred in active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Resolving the benefit of the doubt in the Veteran's favor, tinnitus was incurred in active duty service.  38 U.S.C.A. §§  1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The Board has considered the VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the Veteran's claims for service connection for hearing loss and tinnitus, no further discussion of the VCAA is required with respect to this issue.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).


Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as an organic disease of the nervous system like sensorineural hearing loss, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a)(3).

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

A claim of service connection must be accompanied by medical evidence establishing that the claimant currently has the claimed disability.  Absent proof of a present disability, there can be no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current symptomatology at the time the claim is filed in order for a veteran to be entitled to compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability); Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).

Discussion

Initially, the Board notes that the Veteran's service treatment records are unavailable.  An April 2006 Memorandum documents the RO's unsuccessful attempts to obtain the service treatment records.  Under such circumstances, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46 (1996). Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

Bilateral hearing loss 

There are no service treatment record available.  The record does contain service personnel records showing that during active service, the Veteran's duties included assistant gunner and ammunition carrier.  As noted above, he served in Vietnam and as indicated by the RO in the April 2007 rating decision, the record shows that the Veteran served in combat.  

On VA audiologic examination in September 2007, the Veteran reported a 40-year history of hearing loss and indicated exposure to military noise exposure such as artillery noise without the benefit of consistent hearing protection.  The Veteran also related a history of post-service occupational noise exposure while working in agriculture and construction for six years each and while working as a truck driver for 25 years.  The Veteran indicated that his current employment was in a small engine shop.  The Veteran stated that he used hearing protection.  In addition, he spoke of a 10-year history of recreational noise exposure that included chain saws and power tools during which he used hearing protection.  Audiometric testing revealed the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
65
65
60
LEFT
25
30
40
60
60

Speech recognition under the Maryland CNC was 94 percent bilaterally.

Various degrees of sensorineural hearing loss were diagnosed bilaterally.  The examiner opined that because the Veteran had an extensive history of post-service noise exposure, in the absence of information regarding the Veteran's hearing levels on separation from service, it was not possible to determine whether bilateral hearing loss was caused by service without a resort to speculation.

In the absence of contradictory evidence, the Board finds the Veteran's assertions regarding the presence of hearing loss for 40 years credible.  Indeed, the Board recognizes that hearing loss can be perceived by the lay person.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  

In light of the Veteran's credible testimony regarding the onset of hearing loss in service and the evidence supporting the claim of noise exposure in service, the Board finds that service connection for the Veteran's current bilateral hearing loss is warranted on a direct basis.  38 C.F.R. § 3.303.  The September 2007 VA examiner was unable to render an opinion on that basis that she could find no link between the Veteran's current hearing loss and service without resort to speculation because the Veteran was exposed to excessive noise levels both during and after service.  As noted above, however, the service personnel records show that the Veteran served in combat and it is conceded that he suffered noise exposure in service.  The Veteran has credibly stated that he suffered from hearing loss for 40 years, which would put the onset of hearing loss at the time of active service.  While the VA examiner was unable to provide an opinion without resorting to speculation, there is sufficient evidence to support the claim on that basis of continuity of symptoms and service connection for bilateral hearing loss is granted.


Tinnitus

The claims file contains no evidence regarding tinnitus other than the report of the September 2007 VA audiologic examination afforded to the Veteran in furtherance of his claim.  

On examination, the Veteran asserted that he had been experiencing tinnitus since approximately 1965.  He reported military noise exposure without the benefit of consistent protection.  The Veteran also related a history of post-service occupational noise exposure while working in agriculture and construction for six years each and while working as a truck driver for 25 years.  He indicated that his current employment was in a small engine shop.  The Veteran stated that he used hearing protection.  In addition, he spoke of a 10-year history of recreational noise exposure to chain saws and power tools during which hearing used hearing protection.  The examiner diagnosed tinnitus, "patient reported that the tinnitus began in 1965," but determined that she could not find a link between it and service without a resort to speculation because of the Veteran's extensive history of post-service noise exposure.

The Board finds no reason to doubt the Veteran's credibility regarding his assertions as to the approximate time of onset of his claimed tinnitus.  The Veteran is competent to provide testimony as to having tinnitus since 1965, while still in service.  See Charles v. Principi, 16 Vet. App. 370 (2002) (holding that tinnitus is subjective and the kind of condition lay testimony is competent to describe); see also Jandreau, supra; Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).

Because the Veteran has maintained that tinnitus has been present since service and because there is no evidence that directly controverts the Veteran's assertions, the preponderance of the evidence reflects that tinnitus has been present since service.  As such, continuity of symptomatology between service and the present has been shown, and service connection for tinnitus is granted.  38 C.F.R. § 3.303; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra..


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



REMAND

Although additional delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims of entitlement to service connection for a skin condition and entitlement an initial evaluation in excess of 30 percent for service-connected PTSD.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Initially, in order to ensure that the record is complete, all clinical records from the VA Central Texas Health Care System dated from April 27, 2006 to the present must be associated with the claims file.

The Veteran is in receipt of disability benefits from the Social Security Administration (SSA), but there is no indication in the record as to the basis for the grant of those benefits.  When the record suggests that SSA may have records pertinent to the appellant's claim, but which have not been obtained, VA has a duty to assist by requesting those records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  The AMC/RO should attempt to obtain any pertinent SSA records and associate them with the claims folder.

Finally, as the Veteran's PTSD has not been evaluated since August 2007, a VA psychiatric examination must be scheduled in order to ascertain the present level of disability.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Veteran's representative has argued that the Veteran's PTSD has worsened since that examination.  The Board observed that in addition to PTSD, the Veteran suffers from personality disorder, not otherwise specified.  The examiner must, to the extent possible, determine which symptoms are attributable to the Veteran's PTSD as opposed to his personality disorder.  A global assessment of functioning (GAF) score must be assigned and explained.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Associate with the claims file all clinical records from the VA Central Texas Health Care System dated from April 27, 2006 to the present.

2.  Obtain from SSA the records pertinent to the determination of the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

3.  Schedule a VA psychiatric examination to determine the current severity of the Veteran's service-connected PTSD.  All symptoms and manifestations attributable to the Veteran's PTSD should be described, and to the extent possible, the examiner should distinguish between symptoms attributable to the PTSD as opposed to the Veteran's personality disorder.  The examiner is asked to assign GAF score and to explain his or her reasoning as to the score assigned.  A rationale for all opinions and conclusions should be provided, and the examiner is asked to review all pertinent documents in the claims file in conjunction with the examination.  The examination report should indicate whether the requested claims file review was accomplished.

4.  After completion of the above, and any additional development deemed necessary, to include additional VA examinations if appropriate, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


